Case 1:20-cv-10760-DJC Document1 Filed 04/17/20 Page 1of 8

Pro Se 1 (Rev. 09/16) Complaint for a Civil Case

UNITED STATES DISTRICT CourRT!®
for th
: : me 79 APR 17 PM 2: 54

District of Massachusetts ~

 

Case Noo) oy

h Ph | | : (to be filled in by the Clerk’s Office)

z a
\ CRESS ANOS
Plaintiff(s)
(Write the full name of each plaintiff who is filing this complaint.
If the names of all the plaintiffs cannot fit in the space above,
please write "see attached” in the space and attach an additional
page with the full list of names.)
=V-

Jury Trial: (check one) [| Yes Par

Jupeercuts

Defendant(s)
(Write the full name of each defendant who is being sued. If the
names ofall the defendants cannot fit in the space above, please
write "see attached” in the space and attach an additional page
with the full list of names.)

Ne ee ee ee et ee es ee ee ee es ee ee

COMPLAINT FOR A CIVIL CASE

I. The Parties to This Complaint
A. The Plaintiff(s)

Provide the information below for each plaintiff named in the complaint. Attach additional pages if
needed.

Name theresa Phillios

Street Address 3020 _Mustic valley PAY 2
City and County Medford / (Y) iddle Sex

State and Zip Code MA O2l55

Telephone Number 43/-S5S8 a + 3

E-mail Address Therésannllips scos @_amaiL comm

eM

 

B. The Defendant(s)
Provide the information below for each defendant named in the complaint, whether the defendant is an

individual, a government agency, an organization, or a corporation. For an individual defendant,
include the person's job or title (if sown). Attach additional pages if needed.

Supercuts

Page I of 5
Pro Se 1 (Rev. 09/16) 6 Cane, dia Gee V-10760-DJC Document 1 Filed 04/17/20 Page 2 of 8

Defendant No. 1

 

 

 

 

 

 

 

 

 

 

 

Name Ouwpee( \ ts,

. . Job or Title (if mown) .
Street Address HAO YY C Gh wo hy | annoy
City and County Somer le. |
State and Zip Code MA OD
Telephone Number lo l4- (o6(o- | lo UO
E-mail Address fifknown)

 

Defendant No. 2

Name

 

Job or Title (ifknown)

 

Street Address

 

City and County

State and Zip Code
Telephone Number
E-mail Address if krown)

 

 

 

 

Defendant No. 3
Name
Job or Title (if town)
Street Address
City and County
State and Zip Code
Telephone Number

 

 

 

 

 

 

E-mail] Address (if known)

 

Defendant No. 4
Name
Job or Title (if known)
‘Street Address
City and County
State and Zip Code
Telephone Number

 

 

 

 

 

 

E-mail Address (if known)

 

Page 2 of $
Case 1:20-cv-10760-DJC Document1 Filed 04/17/20 Page 3 of 8
Pro Se 3 . O9/1 int for a Civil Case

I. Basis for Jurisdiction

Federal courts are courts of limited jurisdiction (limited power). Generally, only two types of cases can be

~ heard in federal court: cases involving a federal question and cases involving diversity of citizenship of the
parties. Under 28 U.S.C. § 1331, a case arising under the United States Constitution or federal laws or treaties
is a federal question case. Under 28 U.S.C. § 1332, a case in which a citizen of one State sues a citizen of
another State or nation and the amount at stake is more than $75,000 is a diversity of citizenship case. Ina
diversity of citizenship case, no defendant may be a citizen of the same State as any plaintiff.

What is the basis for federal court jurisdiction? (check all that apply)

[__] Federal question CT] Diversity of citizenship
Fill out the paragraphs in this section that apply to this case.
A, If the Basis for Jurisdiction Is a Federal Question

List the specific federal statutes, federal treaties, and/or provisions of the United States Constitution that
are at issue in this case.

 

B. If the Basis for Jurisdiction Is Diversity of Citizenship
1. The Plaintifi(s)
a. If the plaintiff is an individual

The plaintiff, (rane) TNnerescp Phi \\\ PS , is a citizen of the
State of (name) MA

b. If the plaintiff is a corporation
The plaintiff, frame) ; . , is incorporated
under the laws of the State of (name) . :
and has its principal place of business in the State of (name)

(if more than one plaintiff is named in the complaint, attach an additional page providing the
same information for each additional plaintiff.)

2. The Defendant(s)

a. If the defendant is an individual

 

 

The defendant, (name) , is a citizen of
the State of (name) . Oris a citizen of
(foreign nation)

 

Page 3 of 5
Case 1:20-cv-10760-DJC Document1 Filed 04/17/20 Page 4 of 8

Pro Se 1 (Rev. 09/16) Complaint for a Civil Case

ii.

Iv.

 

 

 

b. If the defendant is a corporation
The defendant, (name) s “pert (| im , is incorporated under
the laws of the State of (name) ry) ra , and has its
principal place of business in the State of frame) Mm (a
Or is incorporated under the laws of (foreign nation) ;

 

and has its principal place of business in (name)

 

(If more than one defendant is named in the complaint, attach an additional page providing the
same information for each additional defendant.)

3. The Amount in Controversy

The amount in controversy-the amount the plaintiff claims the defendant owes or the amount at
stake-is more than $75,000, not counting interest and costs of court, because (explain):

# 100,000, 20

 

Statement of Claim

Write a short and plain statement of the claim. Do not make legal arguments. State as briefly as possible the
facts showing that each plaintiff is entitled to the damages or other relief sought. State how each defendant was
involved and what each defendant did that caused the plaintiff harm or violated the plaintiffs rights, including
the dates and places of that involvement or conduct. If more than one claim is asserted, number each claim and
write a short and plain statement of each claim in a separate paragraph. Attach additional pages if needed.

attached

 

Relief

State briefly and precisely what damages or other relief the plaintiff asks the court to order. Do not make legal
arguments. Include any basis for claiming that the wrongs alleged are continuing at the present time. Include
the amounts of any actual damages claimed for the acts alleged and the basis for these amounts. Include any
punitive or exemplary damages claimed, the amounts, and the reasons you claim you are entitled to actual or
punitive money damages.

attached

Page 4 of 5
Case 1:20-cv-10760-DJC Document1 Filed 04/17/20 Page 5 of 8

ili Statement of Claim

1. On or around May 20th, 2019 | reached out to my company's HR

department to make them aware of inappropriate behavior and
misconduct. Verbal threats, sexual innuendos and pictures of the sexual
nature of the salon manager Michael Lessard had been going on for
approximately 3 months.

| was shown a picture of his private parts.

. [was shown pictures of him and his boyfriend in sexual positions.

. There were explosive outbursts towards clients.

. He said he wanted to punch another stylist in the face.

. He said he wanted to cut and other stylists’ hours because “they were old”.

. | would get texts from him asking me to call him. One time keeping me on
the phone for 45 minutes on my day off.

. [submitted a complaint through ethicspoint.com. (copy attached)

. After submitting the complaint. | was told by Barbara Opoka from HR that if
anything else came up that | could and should call either her or Jessica
Deprizio, the area supervisor for the salon, and express any concerns i.e. if
the behavior continued.

10.Michael came to everyone and apologized for making us feel

uncomfortable, however it did not stop. It pursued with some anger and
arrogance.

11. After trying to speak with Jessica in the office she then called Michael in

and told him exactly What | was saying. | told her | was promised
confidentiality, but she said she wanted to put everything on the table.
Case 1:20-cv-10760-DJC Document1 Filed 04/17/20 Page 6 of 8

12. With confidentiality disregarded | immediately started to lose hours.

13.On August 20th Barbara and Jessica came to the salon. They asked to speak
with me. They told me there were two tickets that were charged the junior
price and should have been charged full adult price. They also said I did a
wax for a client and didn’t charge him for the service.

14.After the meeting, | was told to pay better attention to pricing.

15.The same day, about an hour and half later, they called me to say they were
going to part ways.

16.1 went to the EEOC because it was obvious to me | was being retaliated
against and then fired. and after an investigation | received a “right to sue”
letter. (copy attached)
Case 1:20-cv-10760-DJC Document1 Filed 04/17/20 Page 7 of 8

IV RELIEF:

| worked for Supercuts for 9 1/2 years period it was the only place | worked as a hairdresser
after attending cosmetology school. There, | was unable to build my own clientele per my
agreement to work for Supercuts. clients could request you to service them whenever they
came in for service. From day one | honored, understood and respected that. | did not try to
contact one single client | had during my 9 1/2 years after | was fired. | never gave a single client
my contact info even though | had been asked several times by many clients.

This is a client base industry and my career has been affected immensely. Supercuts is the only
salon that provides you a clientele 100% that | know of.

Since getting fired I've tried to apply to other salons. | have had difficulty due to salons
requiring you to have your own book AKA clientele. Another option for someone new to a salon
would be to start as an assistant for a two-year minimum. This is a position of washing hair,
sweeping and cleaning. This type of position is common for someone coming out of
cosmetology school and trying to learn the industry. | did inquire for such a position but was
told that because | had been cutting hair for almost 10 years that | was overqualified and
probably not someone who would hold that type of position long term. Being almost 50 years
old and starting at the bottom it has been devastating to me. It has been extremely difficult to
be passionate and enthusiastic. Because | needed to work, | ended up taking a position at an
already established salon. | started with a four-day work week but have been demoted to a
two-day work week do too lack of clientele.

Also, | had been contributing 10 percent of my income to my 401K while employed at
Supercuts. Now | am not contributing to a 401K which scares me at this point in my life.
Pro Se } (Rev. 09/16) Comat Pe ds

20-cv-10760-DJC Document 1 Filed 04/17/20 Page 8 of 8

 

V. Certification and Closing

Under Federal Rule of Civil Procedure 11, by signing below, I certify to the best of my knowledge, information,
and belief that this complaint: (1) is not being presented for an improper purpose, such as to harass, cause
unnecessary delay, or needlessly increase the cost of litigation; (2) is supported by existing law or by a
nonfrivolous argument for extending, modifying, or reversing existing law; (3) the factual contentions have
evidentiary support or, if specifically so identified, will likely have evidentiary support after a reasonable
opportunity for further investigation or discovery; and (4) the complaint otherwise complies with the
requirements of Rule 11.

A.

For Parties Without an Attorney

I agree to provide the Clerk's Office with any changes to my address where case-related papers may be
served. ] understand that my failure to keep a current address on file with the Clerk's Office may result

in the dismissal of my case.

Date of signing: OY - | F- A( ) \ )

Signature of Plaintiff
Printed Name of Plaintiff

For Attorneys

Date of signing:

Signature of Attorney
Printed Name of Attorney
Bar Number

Name of Law Firm

Street Address

State and Zip Code
Telephone Number
E-mail Address

“heresar Pin Nios,

 

 

 

 

 

 

Page 5 of 5
